Filed 09/12/19                                                        Case 19-25029                                                  Doc 13



                                 1    MIRCO J. HAAG (SBN: 316111)
                                      Buchalter
                                 2    A Professional Corporation
                                      500 Capitol Mall, Suite 1900
                                 3    Sacramento, CA 95814
                                      Telephone: 949.760.1121
                                 4    Fax: 949.720.0182
                                      Email: mhaag@buchalter.com
                                 5
                                      Attorneys for Secured Creditor
                                 6    THE GOLDEN 1 CREDIT UNION
                                 7

                                 8                            UNITED STATES BANKRUPTCY COURT

                                 9                              EASTERN DISTRICT OF CALIFORNIA

                            10                                         SACRAMENTO DIVISION

                            11        In re                                                Case No. 19-25029-A-7
                            12        JUSTIN WAYNE BREWER AND STEVIE                       Chapter 7
                                      FELICINA BREWER,
                            13                                                             DC No.: BPC-001
                                                          Debtors.
                            14                                                             MOTION FOR RELIEF FROM
                                                                                           AUTOMATIC STAY TO PERMIT
                            15                                                             RECOVERY AND SALE OF
                                                                                           PERSONAL PROPERTY
                            16
                                                                                           [11 U.S.C. §§ 362(d)(1) AND (d)(2);
                            17                                                             RULES 4001, 9013, AND 9014 OF THE
                                                                                           FEDERAL RULES OF BANKRUPTCY
                            18                                                             PROCEDURE; LOCAL RULES 4001-1
                                                                                           AND 4001-2]
                            19
                                                                                           Date:       October 21, 2019
                            20                                                             Time:       9:00 a.m.
                                                                                           Ctrm.:      28
                            21                                                                         2500 Tulare Street
                                                                                                       Fresno, CA 93721
                            22

                            23                Movant and secured creditor The Golden 1 Credit Union (“Golden 1”) moves (“Motion”)

                            24       the Court for an order granting relief from the automatic stay of 11 U.S.C. § 362(a). Through

                            25       this Motion, Golden 1 seeks relief to exercise its lawful remedies under California law pursuant to

                            26       a Retail Installment Sale Contract – Simple Finance Charge and the associated lien on title

                            27       including, but not limited to, recovery and sale of one 2011 Ford Explorer.

                            28
       BUCHALTER                     BN 37348814v1                                   1
 A PROFES SION AL CORPORAT ION
         SACR AMENTO                                 MOTION FOR RELIEF FROM AUTOMATIC STAY TO PERMIT RECOVERY
                                                        AND SALE OF PERSONAL PROPERTY: CASE NO. 19-25029-A-7
Filed 09/12/19                                                         Case 19-25029                                                    Doc 13



                                 1           Golden 1 bases its Motion on the Memorandum of Points and Authorities, the Declaration
                                 2   of Wes Motschman (“Motschman Decl.”) and the Exhibits in support thereof, each filed
                                 3   concurrently herewith, together with all pleadings, papers and records on file with the Court, and
                                 4   such other evidence, both oral and documentary, that Golden 1 may present to the Court
                                 5   hereafter. For the relief requested herein, Golden 1 relies upon 11 U.S.C. §§ 362(d)(1) and (d)(2),
                                 6   Federal Rules of Bankruptcy Procedure 4001, 9013, and 9014, and Local Bankruptcy Rules 4001-
                                 7   1 and 9014-1.
                                 8   I.      STATEMENT OF FACTS
                                 9           On or about January 12, 2018, Stevie Felicina Montana Brewer and Justin Wayne Brewer
                            10       (“Debtors”) entered into a Retail Installment Sale Contract – Simple Finance Charge (with
                            11       Arbitration Provision) (the “Sale Contract”) with Crown Motors (“Seller”). (Motschman Decl. ¶
                            12       5, Ex. A.) The Sale Contract memorialized the Debtors’ loan from the Seller totaling $23,099.85,
                            13       the proceeds of which they used to purchase a used 2011 Ford Explorer, bearing VIN #
                            14       1FMHK7D85BGA15900 (the “Vehicle”). (Id.) Specifically, the Debtors agreed to make 72
                            15       monthly payments of $369.43 commencing February 26, 2018, through and including January 26,
                            16       2024, inclusive of interest at the fixed annual rate of 4.69%. (Id.) To secure the Debtors’
                            17       repayment obligation under the Sale Contract, the Debtors gave the Seller a security interest in
                            18       the Vehicle. (Id.) Seller thereafter assigned its rights in the Sale Contract and the Vehicle to
                            19       Golden 1; Golden 1 perfected its lien on the Vehicle. (Id. at Ex. B.)
                            20               The Debtors last made a payment on April 24, 2019 for the amount due May 22, 2019.
                            21       (Id. at ¶ 6.). The Debtors sought bankruptcy protection on August 9, 2019, by filing a voluntary
                            22       petition for relief under chapter 7 of the Bankruptcy Code (“Petition Date”). (Id.) As of the
                            23       Petition Date, the Debtors owed $18,728.53 to Golden 1. (Id. at Ex. C.) In their Statement of
                            24       Intention, Debtors indicated they will voluntarily surrender the Vehicle to Golden 1.
                            25               The Kelley Blue Book (“KBB”) Reasonable Market Value – Typical Listing for the
                            26       Effective Dates between 4/19/19 and 4/25/19 gives an auction value of $9,469.00 for the Vehicle.
                            27       (Id. at ¶ 7.)
                            28
       BUCHALTER                     BN 37348814v1                                    2
 A PROFES SION AL CORPORAT ION
         SACR AMENTO                                 MOTION FOR RELIEF FROM AUTOMATIC STAY TO PERMIT RECOVERY
                                                        AND SALE OF PERSONAL PROPERTY: CASE NO. 19-25029-A-7
Filed 09/12/19                                                          Case 19-25029                                                    Doc 13



                                 1   II.     ARGUMENT
                                 2           A.        This Court has Cause Under Section 362(d)(1) to Grant Golden 1 Automatic
                                                       Stay Relief Because Golden 1’s Security Interest In The Vehicle Is Not
                                 3                     Adequately Protected
                                 4           Section 362 of the Bankruptcy Code empowers bankruptcy courts to grant creditors relief
                                 5   from the automatic stay “such as by terminating, annulling, modifying, or conditioning such stay .
                                 6   . . ..” Subsection (d)(1) of Section 362 mandates a Bankruptcy Court to lift the automatic stay
                                 7   “for cause . . . .” 11 U.S.C. § 362(d)(1). This section further provides that “cause” for the
                                 8   Bankruptcy Court to lift the automatic stay includes “lack of adequate protection . . . .” 11 U.S.C.
                                 9   § 362(d)(1). “Because there is no clear definition of what constitutes ‘cause’, discretionary relief
                            10       from the stay must be determined on a case by case basis.” In re MacDonald, 755 F.2d 715, 717
                            11       (9th Cir. 1985).
                            12               Here, the Debtors have not made any payments to Golden 1 under the Sale Contract since
                            13       May 22, 2019, thus causing their outstanding indebtedness to increase, which continues to surpass
                            14       the Vehicle’s value. (Motschman Decl. at ¶¶ 6-7, Ex. C.) The Debtors’ increasing indebtedness
                            15       to Golden 1, coupled with the Vehicle’s continued daily depreciation, render Golden 1’s security
                            16       interest in the Vehicle inadequately protected. Moreover, Debtors have indicated their intent to
                            17       surrender the Vehicle to Golden 1 in their Statement of Intention, which this Court may consider
                            18       under Federal Rule of Evidence 801. This Court has cause under Section 362(d)(1) to grant
                            19       Golden 1 automatic stay relief.
                            20               B.        Section 362(d)(2) Gives This Court An Alternative Ground to Grant Golden 1
                                                       Stay Relief Because There Is No Equity In The Vehicle And It Is Not Necessary
                            21                         To An Effective Reorganization
                            22               Section 362(d)(2) of the Bankruptcy Code obligates a Bankruptcy Court to lift the
                            23       automatic stay if the Debtor lacks equity in the property and the property is not necessary to an
                            24       effective reorganization. 11 U.S.C. § 362(d)(2). In determining the equity in the subject
                            25       collateral, bankruptcy courts consider the value of the collateral relative to all the claims secured
                            26       by that property. Pistole v. Mellor (In re Mellor), 734 F.2d 1396, 1400 n. 2 (9th Cir. 1984).
                            27       Golden 1’s Motion satisfies both elements.
                            28
       BUCHALTER                     BN 37348814v1                                     3
 A PROFES SION AL CORPORAT ION
         SACR AMENTO                                 MOTION FOR RELIEF FROM AUTOMATIC STAY TO PERMIT RECOVERY
                                                        AND SALE OF PERSONAL PROPERTY: CASE NO. 19-25029-A-7
Filed 09/12/19                                                           Case 19-25029                                                   Doc 13



                                 1           The Debtors admittedly lack equity in the Vehicle. The Debtors’ bankruptcy schedules
                                 2   indicate that Golden 1 holds a secured claim totaling $18,457.00, although the claim amount is
                                 3   actually $18,728.53; these schedules also estimate the Vehicle’s value at $12,000.00. [Docket
                                 4   No. 1 – Schedule D.] Based on the Debtors’ calculation of value by itself and the claim amount,
                                 5   the aggregate balance of Golden 1’s lien on the Vehicle exceeds the Vehicle’s value by
                                 6   $6,457.00. (Motschman Decl. at ¶¶ 6-7, Exs. C-D.) The Debtors’ admission in their bankruptcy
                                 7   schedules, coupled with Golden 1’s admissible evidence, confirm Section 362(d)(2) also warrants
                                 8   relief in this chapter 7 bankruptcy proceeding. See In re Hyatt, Case No. 11-20736-TLM, 2011
                                 9   Bankr. LEXIS 4849, at *43 (Bankr. D. Idaho Dec. 9, 2011). No reorganization will occur in this
                            10       chapter 7 bankruptcy proceeding, which renders the Vehicle unnecessary. In re Casgul of
                            11       Nevada, Inc., 22 B.R. 65, 66 (B.A.P. 9th Cir. 1982); In re Manuel, Case No. 07-22358-C-7, 2007
                            12       Bankr. LEXIS 2656, at *3 (Bankr. E.D. Cal. Aug. 2, 2007) (“the issue of whether the property is
                            13       necessary to an effective reorganization is not considered in a chapter 7 case because no
                            14       reorganization is contemplated”).
                            15               If this Court finds the automatic stay no longer protects the Vehicle, this Court should
                            16       waive the 14-day stay under Federal Rule of Bankruptcy Procedure 4001(a)(3). Indeed, the
                            17       Debtors’ default in their loan from Golden 1 supplies this Court with cause to terminate the
                            18       automatic stay under Section 362(d)(1). The next subsection, Section 362(d)(2), also warrants
                            19       relief from the automatic stay here, as the Vehicle lacks equity and is not necessary for an
                            20       effective reorganization. The Vehicle is being surrendered to Golden 1 per Debtor’s Statement of
                            21       Intention. Thus, this Court should waive the 14-day stay under Federal Rule of Bankruptcy
                            22       Procedure 4001(a)(3). Groff v. Turner (In re Turner), Case No. 3:15-bk-14741-DPC, 2016
                            23       Bankr. LEXIS 3869, at *36 (Bankr. D. Ariz. Nov. 1, 2016).
                            24       III.    CONCLUSION
                            25               Based on the foregoing, Golden 1 submits that it is entitled to relief from the automatic
                            26       stay under 11 U.S.C. §§ 362 (d)(1) and (d)(2).
                            27

                            28
       BUCHALTER                     BN 37348814v1                                    4
 A PROFES SION AL CORPORAT ION
         SACR AMENTO                                 MOTION FOR RELIEF FROM AUTOMATIC STAY TO PERMIT RECOVERY
                                                        AND SALE OF PERSONAL PROPERTY: CASE NO. 19-25029-A-7
Filed 09/12/19                                                           Case 19-25029                                                Doc 13



                                 1           WHEREFORE, Golden 1 respectfully requests that:
                                 2           1.        The automatic stay of 11 U.S.C. § 362(a) be terminated to permit Golden 1 to
                                 3   exercise its lawful remedies, including, but not limited to, recovery and sale of the Vehicle;
                                 4           2.        The Court’s order be effective immediately and that the 14-day waiting period
                                 5   prescribed by Federal Rules of Bankruptcy Procedure, Rule 4001(a)(3) be waived; and
                                 6           3.        For such other and further relief as the Court deems just and proper.
                                 7   DATED: September 12, 2019                       BUCHALTER, a Professional Corporation
                                 8

                                 9                                                   By:                Mirco J. Haag
                                                                                                        MIRCO J. HAAG
                            10                                                                    Attorneys for Secured Creditor
                                                                                                THE GOLDEN 1 CREDIT UNION
                            11

                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
       BUCHALTER                     BN 37348814v1                                      5
 A PROFES SION AL CORPORAT ION
         SACR AMENTO                                 MOTION FOR RELIEF FROM AUTOMATIC STAY TO PERMIT RECOVERY
                                                        AND SALE OF PERSONAL PROPERTY: CASE NO. 19-25029-A-7
